MORROW, Presiding Judge.
Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
The state’s testimony is in substance as follows: The sheriff and two other persons, while riding in an automobile upon the public highway after dark, met an automobile in which the appellant and several companions were riding. The appellant was driving the car. The officer saw the appellant throw something out of the car which the officer took to be a jar. The appellant’s car was pursued and forced into the ditch. Upon reaching the car there was found a jar, out of which whisky had *500been poured. The officer poured some whisky from the jar, smelled the odor of it, and also tasted it. He testified that it was whisky. Some of the parties who were in the sheriff’s car returned to the place where the object had been thrown from the car and recovered a half-gallon jar full of whisky.
The appellant did not testify but introduced evidence to the effect that the car in question belonged to a man by the name of Bilberry. He also introduced the witness Allisson who was one of the parties in the sheriff’s car at the time of the incident. Allisson testified that he did not see anything thrown from the car. He also testified that upon searching the car a half-gallon fruit jar was found therein. After the car was stopped, he went back some little distance and found a half-gallon jar full of whisky.
Save the sufficiency of the evidence, no legal questions are presented by the record, and no irregularities have been discovered.
No error was committed in refusing to instruct a verdict of acquittal.
The law of circumstantial evidence was submitted to the jury.
The judgment is affirmed.

Affirmed.